ORDER
PER CURIAM.
The Treasurer of Missouri appeals from an order of the Labor and Industrial Relations Commission dismissing a Motion to Vacate and Reissue Award Or, Alternatively, to Permit Prompt Filing of Application for Review. We affirm. The findings and conclusions of the Commission are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to 84.16(b).